      Case 2:20-cv-02726-JCZ-KWR Document 25 Filed 03/25/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

  SHARON BAHAM                                                     CIVIL ACTION


  VERSUS                                                           NO: 20-2726

  CROWLEY MARITIME CORP., ET AL.
                                                                   SECTION: "A" (4)


                                    ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss (Rec. Doc. 17) filed by

the defendants, Crowley Maritime Corporation, Intrepid Ship Management, Inc., and

Maritime Transport Lines, Inc. The plaintiff, Sharon Baham, opposes the motion. The

motion, submitted for consideration on March 17, 2021, is before the Court on the briefs

without oral argument.

       The plaintiff, Sharon Baham, filed this Jones Act action to recover for injuries that

she sustained on December 16, 2018, while working aboard the M/V GOLDEN STATE in

Freeport, Bahamas. The plaintiff explains that she was assigned to the vessel as a cook.

She was disembarking the vessel in rainy conditions—forced to carry her own luggage

down an improperly secured gangway—when she sustained injuries to her left knee and

shoulder after twice sliding down that gangway. Plaintiff subsequently underwent knee

replacement surgery in New Orleans in October 2020. According to the complaint, Plaintiff

is domiciled in Slidell, Louisiana. (Rec. Doc. 1 at 1). Plaintiff is seeking to recover $3 million

dollars from Defendants.

       It is undisputed that all three defendants in this case are Delaware corporations with

their principal places of business located in Jacksonville, Florida. Given that none of the

acts or omissions contributing to Plaintiff’s injury occurred in Louisiana, Defendants now

                                                 1
      Case 2:20-cv-02726-JCZ-KWR Document 25 Filed 03/25/21 Page 2 of 4




move to dismiss the complaint for lack of personal jurisdiction, and alternatively to dismiss

for failure to effect proper service. Defendants point out that this case has no relationship to

Louisiana aside from the plaintiff’s residence here thereby eliminating the possibility of

specific personal jurisdiction. Furthermore, Defendants contend that they lack the requisite

contacts with Louisiana so as to allow a court in this state to exercise general personal

jurisdiction over them.

       The determinative question before the Court is whether the plaintiff has made a

prima facie showing that exercising personal jurisdiction over Defendants comports with the

due process clause of the Fourteenth Amendment. See Latshaw v. Johnston, 167 F.3d 208,

211 (5th Cir. 1999) (recognizing that prima facie is the proper showing in a no hearing

situation); Asarco, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5 th Cir. 1990) (recognizing that

Louisiana's long-arm statute permits service of process coterminous with the scope of the

due process clause). To determine whether the plaintiff has made the requisite showing the

district court considers the allegations in the pleadings as well as “the contents of the record

at the time of the motion.” Frank v. P N K (Lake Charles), LLC, 947 F.3d 331, 336 (5 th Cir.

2020) (quoting Sangha v. Navig8 ShipManagement Priv. Ltd., 882 96, 101 (5 th Cir. 2018)).

       To determine whether exercising personal jurisdiction comports with due process the

court considers whether the plaintiff has demonstrated that the minimum contacts

necessary to confer either general or personal jurisdiction are present. See Libersat v.

Sundance Energy, Inc., No. 20-30121, -- F.3d -- 2020 WL 6265864, at *2 (5 th Cir. Oct. 26,

2020) (citing Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5 th Cir. 2000)).

       Plaintiff does not maintain that general personal jurisdiction is satisfied in this case

so the Court confines its analysis to specific personal jurisdiction.

       Courts employ a three-step analysis when considering whether specific jurisdiction is

                                                2
      Case 2:20-cv-02726-JCZ-KWR Document 25 Filed 03/25/21 Page 3 of 4




proper: (1) whether the defendant has minimum contacts with the forum state, i.e., whether

it purposely directed its activities toward the forum state or purposefully availed itself of the

privileges of conducting activities there; (2) whether the plaintiff's cause of action arises

out of or results from the defendant's forum-related contacts; and (3) whether the

exercise of personal jurisdiction is fair and reasonable. Libersat, 2020 WL 6265864, at *2

(emphasis added) (quoting Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th

Cir. 2006)). Specific jurisdiction is also referred to as “case-linked jurisdiction.” Walden v.

Fiore, 571 U.S. 277, 284 n.6 (2014) (citing Goodyear, 564 U.S. at 919). The specific

jurisdiction inquiry focuses on “the relationship among the defendant, the forum, and the

litigation.” Walden, 571 U.S. at 284 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S.

770, 775 (1984)). For a state to exercise specific personal jurisdiction consistent with due

process, the defendant's suit-related conduct must create a substantial connection with the

forum state. Id. Importantly, the relationship must arise out of contacts that the “defendant

himself ” creates with the forum state not simply with persons who reside there. Walden,

571 U.S. at 284-85 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

The convenience of the plaintiff and his contacts with the forum state are not factors in the

defendant-focused due process determination. Id. (citing Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984)).

       The Court now turns to the jurisdictional contacts at issue in this case.

       Plaintiff has not made a prima facie showing that Defendants are subject to specific

jurisdiction in Louisiana for the incident at issue here, which occurred outside of Louisiana.

Personal jurisdiction, including the specific variety, must be based on the defendant’s

activities in Louisiana not the plaintiff’s. That the plaintiff underwent surgery in her home

state and resides here do not reflect any suit-related conduct directed at this state by the

                                                3
      Case 2:20-cv-02726-JCZ-KWR Document 25 Filed 03/25/21 Page 4 of 4




defendants.

       In her opposition, Plaintiff points out that her financial injuries related to maintenance

and cure are due to Defendants having failed to properly handle her maintenance and cure

claim, and having failed to conduct a proper investigation into her claim. But as Defendants

point out, even if these acts and omissions did occur, they did not take place in Louisiana

because Defendants are not located in this state. Under the plaintiff’s theory of specific

jurisdiction Defendants would be subject to suit wherever she elected to obtain treatment

and to convalesce, which has no connection to their purposeful activities.

       Furthermore, Plaintiff did not raise any opposition to Defendants’ motion to dismiss

for insufficient service of process.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 17) filed by the defendants,

Crowley Maritime Corporation, Intrepid Ship Management, Inc., and Maritime Transport

Lines, Inc. is GRANTED. The complaint is dismissed without prejudice.

       March 24, 2021


                                              JAY C. ZAINEY
                                       UNITED STATES DISTRICT JUDGE




                                                4
